Title: From Thomas Jefferson to Robert Lawson, 4 May 1781
From: Jefferson, Thomas
To: Lawson, Robert



Sir
Richmond May 4. 1781.

You were here when our council was broke up by the departure of Colo. Fleming since which we have had no board, and at present  there is but a single member. When I shall have a board I cannot foresee, but as soon as I have your matter shall be certainly deliberated on. Henry is the 7th. of the eleven counties ordered to reinforce Genl. Greene which has applied to be excused. But it is impossible. We excused Rockbridge on supposition that they had performed a tour more than any other, and we relaxed a little in favor of Charlotte. We might have accepted from Henry two thirds of the number required; but a proposition to furnish 50 cavalry in lieu of 250 infantry could not be accepted. The enemy embarked at the Hundred and the last vessel got under way down the river about two o’clock yesterday. The Marquis Fayette with the army moved yesterday to Bottom’s bridge: I am with great respect, Sir, Your most obedt. Servt.,

Th: Jefferson

